Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 10/22/2019.
Claims 1-20 are presented for examination.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Vranjkovic et al (Hardware acceleration of homogeneous and heterogeneous ensemble classifiers, herein Vranjkovic).
Regarding claim 1,
	Vranjkovic teaches a system for performing multiple artificial neural network (ANN) computations, the system comprising: one or more processing units; and a memory coupled to the one or more processing units (Vranjkovic, page 784, column 2, paragraph 1, line 1 “In this section, a universal coarse-grained reconfigurable hardware architecture, capable to implement homogeneous and heterogeneous ensemble classifiers composed of DTs, SVMs and ANNs, is proposed.  In what follows, this universal architecture will be called Reconfigurable Ensemble Classifier (REC).” And, page 782, paragraph 1, line 3 “The following types of ensemble classifiers have been implemented in FPGA using proposed architecture: homogeneous ensemble classifiers composed from two version of DT (Functional DT and Axis-Parallel DT), two versions of SVM (with polynomial and radial kernel) and two versions of ANN (Multilayer Perceptron ANN and Radial Basis ANN) machine learning predictive models…” In other words, REC is a system for performing multiple neural network (ANN) computations, and FPGA includes one or more processing units and a memory.); wherein
	the one or more processing units are configured to: receive an ANN dataset associated with an ANN of a plurality of ANNs; store the ANN dataset in the memory at a base address (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1 “The REC architecture, (see Fig. 1) is organized as a 2-D array of homogeneous reconfigurable processing elements, called Computing Units (CU).  Each CU row implements one ensemble member. The number of required rows is equal to the number of ensemble members, and the number of columns depends on the maximal depth of the tree (of a DT member) or maximal number of layers of an ANN which is a member of the ensemble.” And, page 785, column 1, paragraph 1, line 5 “Beside CUs, REC architecture also includes one additional module, called Configuration Manager (CM), which passes new configuration information to the selected CU from the 2-D array.  In contrast of instance dataflow, which flows in horizontal direction, configuration data flows in vertical direction through the REC architecture.  CM is connected to every CU from the array via three data buses: configuration address bus, configuration data bus and configuration write enable bus.” And, page 785, column 1, paragraph 4, line 6 “Each CU from the array has a unique assigned address.  Using this address user can select any CU to be configured.”

    PNG
    media_image1.png
    561
    830
    media_image1.png
    Greyscale

In other words, CU is processing unit, reconfigurable processing element is configurable to receive an ANN dataset, and each CU has a unique assigned address is store the ANN at a base address.);
	receive at least one further ANN dataset associated with at least one further ANN of a plurality of ANNs, wherein the at least one further ANN dataset differs from the ANN dataset; store the at least one further ANN dataset in the memory at a further base address  (Vranjkovic, Fig. 2, and page 785, column 1, paragraph 2, line 1 “Details of the DT, ANN and SVM implementation by one REC computing row are shown in the Fig. 2. Each CU row implements one ensemble member and is responsible for the calculation of the classification information for the current instance.”

    PNG
    media_image2.png
    171
    794
    media_image2.png
    Greyscale

In other words, each CU row represents an ensemble member, ensemble member is ANN,  multiple rows is multiple ANNs, and, from the previous mapping, each CU has a unique address is at least one further ANN is at a further base address.) ;
	receive an input dataset and an address; and based on the received address, read the memory to perform an ANN computation (Vranjkovic, page 785, column 1, paragraph 3, line 3 “..instance interface (to supply data to be classified by the ensemble)…” In other words, data to be classified by the ensemble is input dataset, and from prior mapping, each CU has a unique address is based on the received address read the memory to perform an ANN computation.).
Regarding claim 2,
	Vranjkovic teaches the system of claim 1, wherein 
	the storing of the ANN dataset in the memory is controlled by a first process and the ANN computation is controlled by a second process, the first process being different from the second process (Vranjkovic, page 785, column 1, paragraph 1, line 5 “Beside CUs, REC architecture also includes one additional module, called Configuration Manager (CM), which passes new configuration information to the selected CU from the 2-D array.” And, page 785, column 2, paragraph 3, line 1 “At the top level, CU module consists from two sub-modules: configuration memory sub-module and data processing sub-module.”  In other words, CM module controls the process for storing the ANN dataset into CU memory sub-module, which is different from the CU data processing sub-module which controls the calculation which is the second process, different from the first.).  
Regarding claim 3,
	Vranjkovic teaches the system of claim 2, wherein ending the first process does not cause the memory storing the ANN dataset to be freed (Vranjkovic, page 785, column 1, paragraph 1, line 5.  See mapping of claim 2.  In other words, completing the process of configuring the CUs does not cause the information in the CU memory sub-module to be freed.).  
Regarding claim 4,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are configured to receive an indication to remove the ANN dataset from the memory  (Vranjkovic, Fig. 3, and, page 785, column 2, paragraph 3, line 2 “In order to be able to efficiently perform different operation sequences required by the DT, SVM and ANN operation, CU module is designed to be reconfigurable. User can reconfigure every CU module individually, loading different configuration information into the configuration memory sub-module.  This configuration information is stored in two RAM memories, Weights RAM and Function RAM, as well as in the set of configuration registers, CFG, XLEN, WLEN, FIRST and LAST.”

    PNG
    media_image3.png
    746
    835
    media_image3.png
    Greyscale

In other words, CU is reconfigurable is processing units are configured to receive an indication to remove (and/or replace) the ANN dataset from the memory.).
Regarding claim 5,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are configured to: 
	receive a further address, the further address corresponding to the further base address, wherein the further base address is different from the base address; and perform a further ANN computation based on the received further address (Vranjkovic, Fig. 2, and page 785, column 1, paragraph 2, line 1 “Details of the DT, ANN and SVM implementation by one REC computing row are shown in the Fig. 2. Each CU row implements one ensemble member and is responsible for the calculation of the classification information for the current instance.” And, page 785, column 1, paragraph 3, line 1 “REC architecture has three interfaces: configuration interface (to configure the architecture), instance interface (to supply data to be classified by the ensemble), and class information interface (to supply the classification information generate by every ensemble member for further processing outside REC architecture.”
In other words, each row represents an ANN, each CU in each row has a unique address, using the configuration interface, a user (input data) can add ANNs at further addresses, and ANNs at further addresses can perform computations.).
Regarding claim 6,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are configured to: 
	receive priorities associated with the ANN dataset and the at least one further dataset ANN; and perform an ANN computation using the ANN dataset and a further ANN computation using the at least one further ANN dataset in a sequence based on the priorities (Vranjkovic, page 785, column 2, paragraph 6, line 3 “CFG register specifies the operation mode of current CU module.” And, paragraph 6, line 7 “Furthermore, there is another configuration mode, delay line mode.  When configured to operate in this mode, CU module acts as a delay line with user configurable delay value.  In this mode of operation CUs synchronize class membership values calculated by different ensemble classifier members requiring different time to calculate class predictions.” In other words, delay line mode is CU is configured to receive priorities associated with dataset, delay value is priority, and synchronize class membership values is using the ANN dataset in a sequence based on priorities.).  
Regarding claim 7,
	Vranjkovic teaches the system of claim 1, wherein: 
	the ANN dataset includes a first layer data associated with a first layer of the ANN and a second layer data associated with a second layer of the ANN (Vranjkovic, page 784, column 2, paragraph 3, line 3 “Number of required rows is equal to the number of ensemble members, and the number of columns depends on the maximal depth of the tree (of a DT member) or maximal number of layers of an ANN which is a member of the ensemble. Number of rows and columns of the REC architecture can be specified by the user during the design phase, but cannot be changed during the run time.” And, page 785, column 1, paragraph 4, line 1 “Configuration interface is composed of two buses: configuration address bus (CFG_ADDR) and configuration data bus (CFG_DATA) and one write/read enable input port (CFG_WR).  This interface is used to configure every CU from the REC array separately.” In other words, each column of a row of CUs is a layer of the ANN, multiple columns is multiple layers, and configuration interface provides ANN dataset to each CU.); and
	the one or more processing units are configured to: keep the first layer data in the memory until receiving a first indication to remove the first layer data from the memory; and keep the second layer data in the memory until receiving a second indication to remove the second layer data from the memory, wherein the first indication differs from the second indication  (Vranjkovic, page 785, column 1, paragraph 4, line 1 “Configuration interface is composed of two buses: configuration address bus (CFG_ADDR) and configuration data bus (CFG_DATA) and one write/read enable input port (CFG_WR).  This interface is used to configure every CU from the REC array separately.” In other words, configuration interface is used to configure each CU, each layer will stay in the CU that received it until it is reconfigured. This is keeping the first layer in memory until receiving an indication to reconfigure and keeping the second layer (in the next CU) in memory until receiving an indication to reconfigure.  Since each CU is configurable, the indication to reconfigure one is different from the indication to reconfigure another.).  
Regarding claim 8,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are further configured to: 
	store a result of the ANN computation in the memory; and receive the further base address of the further ANN dataset and an instruction to perform a further ANN computation using the result of the ANN computation for the input dataset (Vranjkovic, page 784, column 2, paragraph 3, line 3. See mapping of Claim 7. In other words, each CU in a row performs a computation, the result is fed as input into the next CU in the row, and each CU has a unique address.  This is “perform” a further ANN computation using the result of the previous ANN computation for the input dataset.).
Regarding claim 13,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are further configured to: 
	receive an input dataset for one or more ANNs of the plurality of ANNs; store the input dataset in the memory (Vranjkovic, page 785, column 2, paragraph 2, line 1 “CU module performs all the necessary computing operations that are defined by the compound function (8), using operations required for the evaluation of DT node, partial sum of SVM or ANN neuron.  At any processing step, CU node: performs decision making process defined by the DT node, calculates the next support vector contribution to the current instance classification, evaluates the output value of artificial neuron, or transmits data from the predecessor to the successor CU module.” In other words, CU module is processing unit, and, performs all necessary computing operations is configured to receive the input dataset and store the input dataset in the CU memory.);
	associate an input base address with the input dataset, wherein the input base address is to be used to locate the input dataset in the memory; and keep the input dataset in the memory until receiving an indication to remove the input dataset (Vranjkovic, Fig. 3, and, page 785, column 2, paragraph 3, line 2 “In order to be able to efficiently perform different operation sequences required by the DT, SVM and ANN operation, CU module is designed to be reconfigurable. User can reconfigure every CU module individually, loading different configuration information into the configuration memory sub-module.  This configuration information is stored in two RAM memories, Weights RAM and Function RAM, as well as in the set of configuration registers, CFG, XLEN, WLEN, FIRST and LAST.” In other words, Function  RAM is input dataset memory, the address of the CU is associated with the input dataset, the dataset in Function RAM is kept until the ANN performance requires it to be removed and passed on to the next CU in the row.).  
Regarding claim 14,
	Vranjkovic teaches the system of claim 13, wherein the input dataset is to be used for an ANN computation of one or more ANNs of the plurality of ANNs (Vranjkovic, page 785, column 1, paragraph 3, line 3 “..instance interface (to supply data to be classified by the ensemble)…” In other words, data to be classified by the ensemble is input dataset, and from prior mapping, each CU has a unique address is based on the received address read the memory to perform an ANN computation.).  
Regarding claim 15,
	Vranjkovic teaches the system of claim 13, wherein the one or more processing units are configured to: receive the base address and the input base address (Vranjkovic, Fig. 1, and page 785, column 1, paragraph 4, line 6 “Each CU from the array has a unique assigned address.  Using this address user can select any CU to be configured.” In other words, CU is processing unit configured to receive the input, and from above mapping, instance interface supplies input dataset to the addresses of each CU, respectively. );
	determine, based on the base address, a location of the ANN dataset in the memory (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.  In other words, once loaded, the location of the ANN dataset is the address of the CU row that implements the ANN.);
	determine, based on the input base address, a location of the input dataset in the memory (Vranjkovic, page 785, column 1, paragraph 3, line 3. See mapping of claim 14, In other words, the instance interface provides the input dataset to the address of the CU row that contains the specific ANN.  Once the data has been loaded, it is located at the address of the CU row.) ; and
	perform an ANN computation using the ANN dataset and the input dataset (Vranjkovic, page 785, column 1, paragraph 3, line 3 “..instance interface (to supply data to be classified by the ensemble)…” In other words, data to be classified by the ensemble is input dataset, and from mapping of claim 1, the row of CUs perform an ANN computation.) .
Regarding claim 16,
	Vranjkovic teaches the system of claim 1, wherein at least one of the one or more processing units and the memory are integrated into an electronic circuit configured to perform computations of two and more ANNs of the plurality of ANNs (Vranjkovic, page 784, column 2, paragraph 1, line 4 “In what follows, this universal architecture will be called Reconfigurable Ensemble Classifier (REC).” And, page 782, paragraph 1, line 3 “The following types of ensemble classifiers have been implemented in FPGA using proposed architecture…and two versions of ANN (Multilayer Perceptron ANN and Radial Basis ANN) machine learning predictive models,…” In other words, REC is a system for performing multiple neural network (ANN) computations, and FPGA is an electronic circuit that includes one or more processing units and a memory.).
Regarding claim 17,
	Vranjkovic teaches the system of claim 1, wherein the electronic circuit includes at least one field programmable gate array (Vranjkovic, See mapping of claim 16. In other words, FPGA is at least one field programmable gate array.).
Regarding claim 18,
	Vranjkovic teaches a method for performing multiple artificial neural network (ANN) computations, the method comprising:
	receiving, by one or more processing units, an ANN dataset associated with an ANN of a plurality of ANNs (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3. See mapping of claim 1. In other words, CU is processing unit, each capable of receiving an ANN dataset.);
	determining, by the one or more processing units, a base address for the ANN, wherein the base address is to be used to locate the ANN dataset in a memory coupled to the one or more processing units (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3. See mapping of claim 1.  In other words, each CU has a unique address as well as a memory for storing configuration of ANN.); and
	storing, by the one or more processing units, the ANN dataset in the memory at the determined base address (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3. See mapping of claim 1.  In other words, the ANN dataset is stored in the memory of the row of CUs that has been identified to be the ANN.);
	keeping, by the one or more processing units, the ANN dataset in the memory until receiving an indication to remove the ANN dataset from the memory (Vranjkovic, page 784, column 2, paragraph 3, line 3. See mapping of claim 7.  In other words, the ANN dataset is kept in the respective CU memories until the CUs are reconfigured.).
Regarding claim 19,
	Vranjkovic teaches the method of claim 18, further comprising:
	receiving, by the one or more processing units, an input dataset and the base address (Vranjkovic, page 784, column 2, paragraph 1, line 1. See mapping of claim 1.  In other words, CU is processing unit and instance interface sends the input dataset to the addresses of the respective CUs.) ;
	determining, by the one or more processing units and based on the base address, a location of the ANN dataset in the memory (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1. In other words, the address of the ANN dataset is the address of the row of CUs that contain the ANN.); and
	performing, by the one or more processing units, ANN computation using the ANN dataset and input dataset (Vranjkovic, page 785, column 1, paragraph 3, line 3. See mapping of claim 1. In other words, the row of CUs that contains the respective ANN performs the computation using the input dataset as input.).
Regarding claim 20,
	Vranjkovic teaches a system for performing multiple artificial neural network (ANN) computations, the system comprising: one or more processing units; and a memory coupled to the one or more processing unit; wherein the one or more processing units are configured to (Vranjkovic, page 784, column 2, paragraph 1, line 1. See mapping of claim 1.):
	receive one or more ANN datasets and one or more input datasets associated with one or more ANNs of a plurality of ANNs, each of the ANN datasets including a description of a structure parameters of at least one ANN of the plurality of ANNs (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.  In other words, the configuration Manager downloads the configurations, which include structure parameters, of the one or more ANNs to the respective rows of CUs to implement the one or more ANNs.) ;
	store the one or more ANN datasets and the one or more input datasets in the memory; associate one or more base addresses with the one or more ANN datasets, wherein the one or more base addresses are to be used to locate the ANN datasets in the memory (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.  In other words, the ANN datasets and the input datasets are stored in the memories of the respective CUs, each CU having a unique address.); 
	associate one or more input base addresses with the one or more input datasets, wherein the one or more input base addresses are to be used to locate the input datasets in the memory (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.  In other words, the instance interface sends the input datasets to the addresses of the respective CUs to be stored in the CU memory.);
	receive a computational model, the computational model including relations between the one or more base addresses and the one or more input base addresses (Examiner notes that a computational model is a machine learning model such as an ANN, SVM, DT or an ensemble of machine learning models.  Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1. In other words, a row of CUs holds a computational model from an ensemble, where each CU has a unique address.); and
	perform, based on the computational model, one or more ANN computations (Vranjkovic, page 785, column 1, paragraph 3, line 3. See mapping of claim 1.  In other words, a row of CUs configured to be an ANN performs the ANN computation. This can be part of a larger computational model such as an ensemble.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Vranjkovic and (US 20190279114 A1, herein Deshpande).
Regarding claim 9,
	Vranjkovic teaches the system of claim 1, wherein the one or more processing units are configured to: 
	receive a [unique identifier] of the ANN instead of the base address; associate the [unique identifier] with the base address; and keep the [unique identifier] in the memory while the ANN dataset is not removed from the memory (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.)  
	Thus far, Vranjkovic does not explicitly teach a unique identifier.
	Deshpande teaches a unique identifier (Deshpande, paragraph [0066], line 1 “Still further, in some embodiments, container manager 110 may generate a second API, accessible to client device 102 via application 120.” And, (line 12) The second API may return a key (e.g., universal unique identifier (UUID)), to use for accessing the results in an asynchronous manner.” In other words, universal unique identifier is unique identifier.).
	Both Deshpande and Vranjkovic are directed to machine learning ensembles, among other things. Vranjkovic teaches an ensemble of machine learning models, including artificial neural networks, implemented in hardware, but does not explicitly teach using a unique identifier to identify the models.  Deshpande teaches a system and method for deploying and versioning machine learning models using containers, and using a unique identifier for the models, but does not teach implementing the models in hardware.  In view of the teaching of Vranjkovic, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Deshpande into Vranjkovic.  This would result in an ensemble of machine learning models, including artificial neural networks, in hardware, and being able to identify the models with a unique identifier.
	One of ordinary skill in the art would be motivated to do this in order to be able to communicate with the models asynchronously as opposed to using addresses. (Deshpande, paragraph [0066], line 5 “Accordingly, container manager 110 may make accessible subsequent APIs, such that client device 102 may access results of the machine learning model analyses of the one or more additional files.  For example, to submit new files (or data) for classification/prediction, client device 102 may make an HTTP POST request to the second API. The second API may return a key (e.g., universal unique identifier (UUID)), to use for accessing the results in an asynchronous manner.”).
Regarding claim 10,
	The combination of Vranjkovic and Deshpande teaches the system of claim 9, wherein 	the (unique identifier is determined - previously mapped (Deshpande, paragraph [0066], line 1), see claim 9.) based on the ANN dataset, the ANN dataset including a description of operations included in the ANN and weights parameters associated with connections of the ANN (Vranjkovic, Fig. 1, and page 784, column 2, paragraph 3, line 1. See mapping of claim 1.  In other words, the Configuration Manager downloads the configuration, including weights and parameters, to the CUs.).
Regarding claim 11,
	The combination of Vranjkovic and Deshpande teaches the system of claim 9, wherein the one or more processing units are configured to:
	receive an input dataset (and the unique identifier – previously mapped (Deshpande, paragraph [0066], line 1), see claim 9.); determine, based on (the unique identifier), a base address for the ANN dataset in the memory, the ANN dataset being associated with (the unique identifier); and perform an ANN computation using the ANN dataset and the input dataset (Vranjkovic, page 785, column 1, paragraph 3, line 3. See mapping of claim 1.  In other words, ANN dataset is downloaded by the Configuration Manager to a row of CUs, each with a unique address. The instance interface sends the input dataset to the row of CUs for the CUs to perform the computation.) 


Regarding claim 12,
	The combination of Vranjkovic and Deshpande teaches the system of claim 9, wherein the one or more processing units are configured to: 
	receive (the unique identifier – previously mapped (Deshpande, paragraph [0066], line 1), see claim 9.) and an instruction to remove the ANN dataset; and remove, from the memory, the information of an association between (the identifier) and the base address and, thereby, remove the ANN dataset from the memory  (Vranjkovic, Fig. 3, and, page 785, column 2, paragraph 3, line 2. See mapping of claim 4.  In other words, the CUs are reconfigurable using the Configuration Manager. Reconfiguring the CUs removes the ANN dataset from their respective memories.).
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Nabiyouni, et al “A Highly Parallel Multi-Class Pattern Classification on GPU” discloses multiple ANNs simultaneously training and then executing on a GPU platform in parallel.
Sturlaugson, et al “US20160358099 A1” discloses a  machine learning system comprising a machine learning library in which a data input module receives a dataset and a selection of machine learning models derived from a machine learning algorithm library.
Mand, et al “Artificial Neural Network Emulation on NOC based Multi-Core FPGA Platform” discloses how ANNs can be mapped to a NOC based multi-core FPGA platform.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124